- Case 2:20-cv-02323-RGK-JPR Document 6 Filed 03/12/20 Page1iof1 Page ID #:15

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S) CLEAR FORM

OR OF PARTY APPEARING IN PRO PER
Raoul J, Severo, Esq. [S.B. #78104]
Bodine Payne, Esq. [S.B. #328291] _
Severo, LLP

500 N Brand Blvd, Ste 2350
Glendale, CA 91203

(855) 216-3990

 

ATTORNEY(S) FOR: Plaintiff

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NUMBER:

NICKO “ROMEO " LACOSTE, dba THE
CALIFORNIA DREAM TATTOO

 

 

Plaintiff(s),
Vv,
DANIEL “ KEEMSTAR “ KEEM, dba _ CERTIFICATION AND NOTICE
DRAMAALERT OF INTERESTED PARTIES
Defendant(s) _ (Local Rule 7.1-1)

 

TO: THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for NICKO “ ROMEO " LACOSTE

or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

PARTY - CONNECTION / INTEREST
NICKO ”“ ROMEO " LACOSTE, dba-THE CALIFORNIA  Plaintiff/ Has suffered damages from interference with
DREAM TATTOO business relations, both contractual and prospective. Seeks

to be made whole.

DANIEL “ KEEMSTAR ” KEEM, dba DRAMAALERT Defendant/ The cause of Plaintiff's claimed damages.
Sought by Plaintiff to be found liable by the Court for the

- claimed damages.

S_

Attorney of record for (or name of party appearing in pro per):

Nuk Romes. lalate

ome,

  

© \2 |Zozo \,

“
Date * Signature

 

 

CV-30 (05/13) NOTICE OF INTERESTED PARTIES
